Exhibit 10.34

[cit_logo.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

“Date of Award”:

“Participant”:
RSUs Granted:

This Award Agreement, effective as of the Date of Award set forth above, sets
forth the grant of Restricted Stock Units (“RSUs”) by CIT Group Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Amended and Restated CIT Group Inc. Long-Term Incentive Plan
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)      Grant of RSUs. The Company hereby grants to the Participant the number
of RSUs set forth above, subject to the terms and conditions of the Plan and
this Award Agreement. Each RSU represents the unsecured right to receive one
Share in the future. The Participant shall not be required to pay any additional
consideration for the issuance of the Shares upon settlement of the RSUs.    
(B)      Vesting and Settlement of RSUs.         (1) Subject to the
Participant’s continued employment with the Company and its Affiliates (the
“Company Group”), fifty percent (50%) of the RSUs shall vest on the one-year
anniversary of the Date of Award and the remaining fifty percent (50%) of the
RSUs shall vest on the three-year anniversary of the Date of the Award (each a
“Vesting Date”).         (2) Each vested RSU shall be settled through the
delivery of one Share within forty-five (45) days following the applicable
Vesting Date (each a “Settlement Date”).         (3) The Shares delivered to the
Participant on the applicable Settlement Date (or such earlier date determined
in accordance with Section (C)) shall not be subject to transfer restrictions
and shall be fully paid, non-assessable and registered in the Participant’s
name.         (4) If, after the Date of Award and prior to the applicable
Vesting Date, dividends with respect to Shares are declared or paid by the
Company, the Participant shall be entitled to receive dividend equivalents in an
amount, without interest, equal to the cumulative dividends declared or paid on
a Share, if any, during such period multiplied by the number of unvested RSUs.
The dividend equivalents in respect of vested RSUs shall be paid in cash or
Shares, as applicable, on the Settlement Date. If the Participant’s employment
with the Company Group terminates prior to an applicable Settlement Date for any
reason set forth in Section (C)(1) of this Award Agreement or if a Change of
Control occurs, the Participant shall be entitled to receive all accrued and
unpaid dividend equivalents at the time the RSUs are settled in accordance with
Sections (C)(1) or (D), as applicable. If the Participant’s employment
terminates prior to an applicable Settlement Date for any reason set forth in
Section (C)(2), any accrued and unpaid dividend equivalents shall be forfeited.
        (5) In the sole discretion of the Committee, in lieu of the delivery of
Shares, the RSUs, and any dividend equivalents payable in Shares, may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of Shares, determined on the applicable Vesting Date or, in the case of
settlement in accordance with Sections (C)(1) or (D), as applicable, the date of
the Participant’s Separation from Service or the effective date of the Change of
Control. Settlement under this Section (B)(5) shall be made at the time
specified under Sections (B)(2), (B)(4), (C)(1) or (D), as applicable.       (C)
Separation from Service.         (1) If, after the Date of Award and prior to an
applicable Settlement Date, the Participant incurs a “Separation from Service”
(within the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A (as defined below)) from
the Company Group due to death, or Disability (as defined below), the RSUs, to
the extent unvested, shall vest immediately and shall settle through the
delivery of one Share within forty-five (45) days following the Participant’s
Separation from Service. “Disability” shall have the same meaning as defined in
the Company’s applicable long-term disability plan or policy last in effect
prior to the first date a Participant suffers from such Disability; provided,
however, to the extent a “Disability” event does not also constitute a

--------------------------------------------------------------------------------




    ”Disability” as defined in Section 409A, such Disability event shall not
constitute a Disability for purposes of this Section (C).         (2) If, prior
to an applicable Vesting Date, the Participant’s employment with the Company
Group terminates for any reason other than as set forth in Section (C)(1), the
unvested RSUs shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
payments with respect to, the RSUs including, without limitation, dividend
equivalents pursuant to Section (B)(4).     (D)      Change of Control.
Notwithstanding any provision contained in the Plan or this Award Agreement to
the contrary, if, prior to an applicable Settlement Date, a Change of Control
occurs, the RSUs, to the extent unvested, shall vest and settle immediately upon
the effective date of the Change of Control.     (E)      Transferability. RSUs
are not transferable other than by last will and testament, by the laws of
descent and distribution pursuant to a domestic relations order, or as otherwise
permitted under Section 12 of the Plan.     (F) Incorporation of Plan. The Plan
provides a complete description of the terms and conditions governing all Awards
granted thereunder and is incorporated into this Award Agreement by reference.
This Award Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as amended from time to time, and to such
rules and regulations as the Committee may adopt under the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.     (G) No Entitlements         (1) The Plan or the Award
Agreement do not confer on the Participant any right or entitlement to receive
compensation or bonus in any specific amount for any future fiscal year
(including, without limitation, any grants of future Awards under the Plan) and
do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s compensation or bonus. The RSUs do not constitute
salary, wages, regular compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance, termination of
employment and pension benefits), unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Company Group. The
benefits provided pursuant to the RSUs are in no way secured, guaranteed or
warranted by Company Group.         (2)  The RSUs are awarded to the Participant
by virtue of the Participant’s employment with, and services performed for, the
Company Group. The Plan or the Award Agreement do not constitute an employment
agreement. Nothing in the Plan or the Award Agreement shall modify the terms of
the Participant’s employment, including, without limitation, the Participant’s
status as an “at will” employee of the Company Group, if applicable.         (3)
Subject to any applicable employment agreement, the Company reserves the right
to change the terms and conditions of the Participant’s employment, including
the division, subsidiary or department in which the Participant- is employed.
None of the Plan or the Award Agreement, the grant of RSUs, nor any action taken
or omitted to be taken under the Plan or the Award Agreement shall be deemed to
create or confer on the Participant any right to be retained in the employ of
the Company Group, or to interfere with or to limit in any way the right of the
Company Group to terminate the Participant’s employment at any time. Moreover,
the Separation from Service provisions set forth in Section (C) only apply to
the treatment of the RSUs in the specified circumstances and shall not otherwise
affect the Participant’s employment relationship. By accepting this Award
Agreement, the Participant waives any and all rights to compensation or damages
in consequence of the termination of the Participant’s office or employment for
any reason whatsoever insofar as those rights arise or may arise from the
Participant’s ceasing to have rights under, or be entitled to receive payment in
respect of, the RSUs as a result of such termination, or from the loss or
diminution in value of such rights or entitlements. This waiver applies whether
or not such termination amounts to a wrongful discharge or unfair dismissal.    
(H) No Rights as a Stockholder. A Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such shares on an applicable Settlement Date.     (I) Miscellaneous
        (1) It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.         (2) The Board may at any time, or from
time to time, terminate, amend, modify or suspend the Plan, and the Board or the
Committee may amend or modify this Award Agreement at any time; provided,
however, that, except as provided

2

--------------------------------------------------------------------------------




    herein, no termination, amendment, modification or suspension shall
materially and adversely alter or impair the rights of the Participant under
this Award Agreement, without the Participant’s written consent.          (3)   
  If any provision of the Plan or the Award Agreement would, in the reasonable
good faith judgment of the Committee, result or likely result in the imposition
on the Participant, a beneficiary or any other person of a penalty tax under
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such penalty
tax. Notwithstanding anything to the contrary in the Plan or the Award
Agreement, to the extent that the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), payment or distribution of
any amounts with respect to the RSUs that are subject to Section 409A will be
made as soon as practicable following the first business day of the seventh
month following the Participant’s Separation from Service from the Company Group
or, if earlier, the date of the Participant’s death.         (4)  Delivery of
the Shares underlying the RSUs or payment in cash, as applicable, upon
settlement is subject to the Participant satisfying all applicable federal,
state, local and foreign taxes (including the Participant’s FICA obligation).
The Company shall have the power and the right to (i) deduct or withhold from
all amounts payable to the Participant pursuant to the RSUs or otherwise, or
(ii) require the Participant to remit to the Company, an amount sufficient to
satisfy any applicable taxes required by law. Further, the Company may permit or
require the Participant to satisfy, in whole or in part, the tax obligations by
withholding Shares that would otherwise be received upon settlement of the RSUs.
        (5)  This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Award Agreement.      
  (6)  Nothing in the Plan or this Award Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the RSUs. The Company recommends that the Participant consult with
his or her financial, tax, legal and other advisors to provide advice in
connection with the RSUs.         (7)  All obligations of the Company under the
Plan and this Award Agreement, with respect to the Awards, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.        
(8)  To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.       (J) Acceptance of Award. By accepting this Award Agreement, the
Participant is agreeing to all of the terms contained in this Award Agreement.
If the Participant desires to refuse the Award, the Participant must notify the
Company in writing. Such notification should be sent to CIT Group Inc., Human
Resources Department, 1 CIT Drive, Livingston, New Jersey 07039, no later than
thirty (30) days after receipt of this Award Agreement.

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company by one
of its duly authorized officers as of the Date of Award.

       CIT Group Inc.              

Lisa D. Zonino
Executive Vice President
Human Resources

3

--------------------------------------------------------------------------------